Citation Nr: 0018703	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-32 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper respiratory infection, to include bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a right lung granuloma with chest 
pain.


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney-at-
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

While the RO has addressed the veteran's attempt to reopen 
his claims for service connection for upper respiratory 
infection and post operative residuals of a right lung 
granuloma on both a direct basis and as a result of Agent 
Orange exposure, the veteran has clearly indicated in both 
his notice of disagreement and substantive appeal, received 
in September and November 1997 respectively, that he is not 
seeking to reopen the claims for service connection due to 
Agent Orange exposure.  Therefore, the Board will limit its 
consideration to whether the veteran has submitted new and 
material evidence to reopen his claims on a direct basis.

The issues on appeal were denied by the Board of Veterans' 
Appeals in September 1998. Pursuant to a joint motion by the 
veteran's representative and the VA General Counsel, the 
Court of Appeals for Veterans Claims vacated the September 
1998 Board decision and remanded the case to comply with the 
holdings in Hodge v. West, 155 F. 3rd 11356 (Fed.Cir. 1998) 
in an Order dated June 23, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a November 1981 rating decision, the RO denied the 
veteran's claims for service connection for upper respiratory 
infection and right lung granuloma on a direct basis; the 
veteran did not timely appeal the rating decision.

3.  The evidence added to the record since November 1981 with 
respect to the claim for an upper respiratory infection, to 
include bronchitis, is either cumulative or duplicative of 
evidence previously of record or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The evidence added to the record since November 1981 is 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for postoperative residuals of a right lung granuloma with 
chest pain.

5. The record contains no competent medical evidence of a 
nexus between the veteran's current postoperative residuals 
of a right lung granuloma with chest pain and his military 
service, any incident therein, or any reported continuous 
symptomatology.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1981 rating decision 
denying entitlement to service connection for an upper 
respiratory infection, to include bronchitis, on a direct 
basis is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1999).

2. Evidence received since the November 1981 rating decision 
denying entitlement to service connection for post operative 
residuals of a right lung granuloma with chest pain on a 
direct basis is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1999).

3. The claim of entitlement to service connection for 
postoperative residuals of a right lung granuloma with chest 
pain is not well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that he should be granted service 
connection for upper respiratory infection and post operative 
residuals of a granuloma of the right lung with chest pain, 
as the evidence both during and subsequent to service shows 
that the veteran was treated for upper respiratory infections 
inservice that have remained chronic conditions until the 
present time.  He believes that his chronic upper respiratory 
infections caused his right lung granuloma and led to his 
1979 thoracotomy.  The veteran's representative contends that 
the veteran has submitted new and material evidence to reopen 
these claims.

In November 1981, the RO denied service connection for 
residuals of a respiratory infection on the basis that the 
inservice condition was acute and transitory and for a 
granuloma of the right lung on the basis that it was noted 
several years post service and was not shown to be related to 
the upper respiratory infections in service.

The evidence of record at the time of the November 1981 
rating decision included the veteran's service medical 
records which show he was treated for streptococcic 
pharyngitis in January 1968 and an upper respiratory 
infection in March 1968 with sonorous rales noted in the base 
of the left lung.  However, an accompanying X-ray study of 
his chest indicated no significant abnormality.  He was again 
treated for an upper respiratory infection in August 1969 and 
was hospitalized for treatment of acute bronchitis in 
September 1969.  The veteran denied chronic or frequent 
colds, chronic cough, shortness of breath or pain or pressure 
in his chest in his October 1969 medical history report.  The 
separation examination report, conducted that same month, 
shows that the veteran's lungs and chest were assessed as 
normal.  

Also of record at the time of the November 1981 rating 
decision were July and August 1979 private hospital treatment 
records which indicate that the veteran underwent a right 
chest exploratory thoracotomy to remove a right lung mass 
which was later determined to be a granuloma consistent with 
Histoplasma capsulatum.

The evidence added to the record since the November 1981 
rating decision includes private hospital records dated in 
June 1972 which show the veteran was hospitalized after an 
automobile accident.  A chest X-ray study conducted at that 
time shows that his lung fields were normal.  Private 
hospital records dated in October 1972 show that the veteran 
was admitted for lower abdominal pain of one month's 
duration.  His principal diagnosis at the time of his 
discharge was streptococcal pharyngitis.  The veteran also 
submitted a July 1975 private hospital discharge summary, 
which indicates that he was treated for traumatic lumbar 
myositis.  A chest X-ray study conducted during this 
hospitalization also shows that his lungs were normal.  

Also added to the record were the private hospital records, 
some duplicative, regarding his aforementioned 1979 
thoracotomy and subsequent treatment.  Chest X-ray studies 
dated in January 1980, June 1980 and November 1980 show only 
post surgical changes in the veteran's right lung.  Submitted 
private treatment records show that he was hospitalized in 
May 1983 for right upper quadrant and substernal chest pains.  
He was diagnosed with myositis of the lower chest and upper 
abdominal wall.  July 1988 and September 1988 private 
hospital records indicate that the veteran was treated for 
recurrent ruptures of his lumbar discs.

Evidence added to the record also includes the September 1996 
VA compensation examination of the veteran's right lung.  The 
veteran gave a history of having been hospitalized on two 
occasions in the 1980's for treatment of pneumonia.  The 
examiner noted that the veteran smoked approximately a pack 
of cigarettes a day.  He complained of a chronic productive 
cough, shortness of breath after climbing two flights of 
stairs and substernal discomfort with physical exertion.  The 
examiner found no evidence of any cough, cyanosis or apparent 
dyspnea and observed a well healed thoracotomy scar.  
Examination of the veteran's lungs was normal.  The examiner 
diagnosed chronic bronchitis, noting that the veteran was a 
smoker and status post thoracotomy to remove a granuloma.  
The examiner opined that it was possible that some of the 
veteran's chest discomfort was a residual of his thoracotomy.

The April 1998 letter from Richard Kijowski, M.D., indicates 
that the veteran had recurrent lung infections three to four 
times a year.

A May 1998 statement from the veteran's mother was also added 
to the record.  She indicated that the veteran had an upper 
respiratory problem since his return from Vietnam in 1970, 
which continued until his surgery in 1978.  She stated that 
he continued to have problems after the surgery.

The veteran's testimony at his May 1998 personal hearing was 
also added to the record.  During his hearing, the veteran 
testified that he sought treatment for respiratory complaints 
during his service and had been hospitalized inservice on two 
occasions for such disabilities.  He stated that he had been 
treated with antibiotics for his symptoms.  Within a day of 
his return from Vietnam, the veteran went to an emergency 
room for respiratory symptoms.  He was unable to get the 
records of this treatment because the hospital had relocated.  
He testified that he had recurring symptoms three to four 
times a year and had had therapy to build the strength in his 
lungs.  He denied that his symptoms were related to seasons 
and stated that he believed that his constant, chronic 
respiratory condition led to his 1979 surgery.

The veteran also submitted an unsigned opinion dated in June 
1998 from Charles A. Beck, Jr., recounting the veteran's 
earlier 1979 surgery.  The physician indicated that the 
veteran wanted to know whether it was possible he had been 
"contaminated" with a fungal organism during his military 
service.  Dr. Beck stated that there was no way for him to 
know whether or not the veteran had been infected, but that 
it was certainly possible.  The physician indicated that he 
reviewed the veteran's medical records and found it 
interesting that a March 1968 treatment record showed some 
rales in the left base which was the same area where the 
original granuloma was identified and may have been the 
original infection.  He further opined that the chronic 
problems of the left lower lobe might in fact have been the 
original histoplasmin infection.  He stated that while he 
could not be certain that this was when the veteran attained 
the organism, the description from the records he reviewed 
appeared to him to be consistent with a histoplasmosis 
infection.  Dr. Beck concluded by stating that he did not 
know when the veteran got the histoplasmosis infection.


Law and Regulations

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

For the most part, the evidence added to the record since the 
November 1981 rating decision is cumulative or duplicative of 
evidence previously of record regarding these claims.  The 
veteran has submitted no objective medical evidence of a 
chronic upper respiratory infection, to include bronchitis, 
prior to the September 1996 VA examination.  Nor has any 
medical evidence relating this current chronic upper 
respiratory infection to the veteran's period of military 
service been submitted.  See Savage.  Therefore, the Board 
holds that new and material evidence to reopen the claim of 
service connection for an upper respiratory infection, to 
include bronchitis, has not been submitted. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With regard to Dr. Beck's June 1998 letter, the Board finds 
that this evidence is new, noncumulative, and relevant to the 
issue of reopening a claim for service connection for 
postoperative residuals of a right lung granuloma with chest 
pain. This unsigned statement is of such significance that it 
should be considered in order to fairly decide the merits of 
the claim. Therefore, the Board finds that new and material 
evidence to reopen this claim has been presented. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a).

However, other than stating that it was possible that the 
original infection which caused the granuloma occurred during 
service, Dr. Beck does not indicate that the subsequent 
thoracotomy caused a current chronic disability.  Moreover, 
while the physician indicates that the inservice symptoms in 
the veteran's left lung were consistent with a histoplasmosis 
infection, the medical evidence of record clearly shows that 
the subsequent granuloma was removed from the right lung. 
Finally, Dr. Beck ultimately concluded that he could not 
determine when the veteran was infected with histoplasmosis. 
Therefore, the Board finds Dr. Beck's statement does not 
establish a nexus between the veteran's military service, 
including the treatment he received therein, and the 
condition requiring a thoracotomy many years later. Dr. Beck 
provided no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Dr. Beck's opinion sits by itself, 
unsupported and unexplained.  In other words, his opinion is 
purely speculative. See Bloom v. West, 12 Vet.App. 185 
(1999). No other medical opinion or other competent medical 
evidence bearing on this matter has been submitted. 

The Board also finds that the veteran's testimony, as well as 
his mother's statement added to the record, are likewise not 
competent to establish medical etiology or causation with 
respect to the current chronic upper respiratory infections 
or to establish current post operative residuals of a right 
lung granuloma.  Although they are competent to describe 
incidents and symptoms during service, lay assertions of 
medical diagnosis or causation are insufficient, by 
themselves, to well-ground the claim. Moray v. Brown, 5 
Vet.App. 211, 214 (1993).


ORDER

New and material evidence having not been submitted, 
reopening of the veteran's claim for service connection for 
an upper respiratory infection, to include bronchitis, is 
denied.

The claim for service connection for post operative residuals 
of a right lung granuloma with chest pain is not well-
grounded and is denied.




_______________________________
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

